DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/959,002 on May 3, 2022. Please note: Claims 18, 19, 24 and 25 have been amended, and claims 1-17 and 30-36 have been cancelled. Claims 18-29 and 37 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The previous objections to the disclosure are hereby withdrawn since the amended specification, submitted on May 3, 2022, overcomes the objections.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied (“The present disclosure provides…”).  Correction is required.  See MPEP § 608.01(b).

Drawings
The objections to the drawings are hereby withdrawn since the amended drawings, submitted on May 3, 2022, overcome the objections.

Claim Objections
Claims 18-29 and 37 are objected to because of the following informalities:
	In line 29 of Claim 18: “wherein the step of providing the i-th waveform to the i-th shift register group comprises” should read “wherein a step of providing an i-th waveform to an i-th shift register group comprises” because there is a lack of antecedent basis for “the step of providing the i-th waveform to the i-th shift register group”.
	In line 31 of Claim 24: “wherein the step of providing the i-th waveform to the i-th shift register group comprises” should read “wherein a step of providing an i-th waveform to an i-th shift register group comprises” because there is a lack of antecedent basis for “the step of providing the i-th waveform to the i-th shift register group”.
Claims 19-23, 25-29 and 37 depend on claims 18 and 24, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-22, 24-28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20180240399 A1), hereinafter Lin, in view of Takasugi (US 20200082762 A1).

Regarding Claim 18, Lin teaches:
A driving control method (See the steps of the method described below) of a display panel (FIG. 5), the display panel comprising a display area (112) having a plurality of rows of pixels (112p) (See FIG. 1) (See paragraph [0003], last three lines), the display area being divided into N sub-display areas, N being equal to or greater than 2 and being an integer (See FIG. 1: the display area 112 may be divided into any number of sub-display areas. The Examiner is interpreting the display area 112 as being divided into N = 2 sub-display areas (an upper half and a lower half), with a first sub-display area corresponding to pixel rows 1 – M/2 and a second sub-display area corresponding to rows M/2+1 – M), the display panel further comprising a gate driver (FIG. 1: 111; FIG. 5: 51), the gate driver comprising N shift register groups in one-to-one correspondence with the N sub-display areas (See paragraph [0004], last five lines; The Examiner is interpreting the portion of the shift register circuit for outputting the first half of the signals SCAN1 – SCANM as corresponding to a first shift register group and the portion of the shift register circuit for outputting the second half of the signals SCAN1 – SCANM as corresponding to a second shift register group, resulting in N shift register groups in one-to-one correspondence with the N sub-display areas), each shift register being configured to output a waveform comprising a first level for controlling a row of pixels corresponding to the shift register to emit light and a second level for controlling the row of pixels corresponding to the shift register to not emit light (See paragraph [0012]; Therefore, according to FIG. 2A, each shift register outputs a waveform EMi that comprises a first level (a low level) for controlling a row of pixels corresponding to the shift register to emit light and a second level (a high level) for controlling the row of pixels corresponding to the shift register to not emit light), wherein the driving control method comprises steps of:
receiving a luminance parameter (See FIG. 7 and paragraph [0070], lines 1-5 and 15-25: receiving Com_EN corresponds to a luminance parameter that being received);
determining a first waveform provided to a first shift register group for a frame period of a current frame (Frame N) (See FIG. 14: CLK1 corresponds to a first waveform that is provided to a first shift register group (the shift register circuit for outputting the first half of the signals SCAN1 – SCANM)) according to the luminance parameter (See paragraph [0070], describing how Comp_EN determines whether compensation is performed and paragraph [0081], describing how the compensation is performed by determining the first waveform, as shown in FIG. 14), the first waveform comprising a second level pulse for controlling a writing of a data voltage (See paragraph [0004], lines 7-10 and FIG. 14: one of the longer low level pulses of CLK1 corresponds to a second level pulse for controlling a writing of a data voltage (as described in paragraph [0011])) and at least one second level pulse thereafter for adjusting luminance (See paragraph [0081], last seven lines and FIG. 14: one of the shorter low level pulses of CLK1 corresponds to a second level pulse for adjusting luminance), and different luminance parameters corresponding to different first waveforms (See paragraph [0070], describing how Comp_EN determines whether compensation is performed, which determines whether the compensation in FIG. 14 is performed or not, resulting in different first waveforms CLK1);
determining a k-th waveform provided to a k-th shift register group for the frame period of the current frame (Frame N) (See FIG. 14: CLK2 corresponds to a k-th waveform that is provided to a k-th shift register group (the shift register circuit for outputting the second half of the signals SCAN1 – SCANM)), according to a first waveform provided to the first shift register group for a frame period of a previous frame (Frame N-1) and the first waveform provided to the first shift register group for the frame period of the current frame (See FIG. 14: CLK2 includes portions of a first waveform CLK1 provided to the first shift register group for a frame period of a previous frame Frame N-1 and the first waveform CLK1 provided to the first shift register group for the frame period of the current frame Frame N; See paragraph [0004], lines 1-5: in order for CLK2 to be provided with a different phase from CLK1, it must be determined according to CLK1), where N≥k≥2 and k is an integer (The Examiner is interpreting k=2); and
for the frame period of the current frame (Frame N), providing the determined first waveform to the first shift register group, and providing, from k=2 to k=N, the determined k-th waveform to the k-th shift register group (See FIG. 14: for Frame N, the determined first waveform CLK1 is provided to the first shift register group, and, from k=2 to k=N, the determined k-th waveform CLK2 is provided to the k-th shift register group),
wherein the sub-display area corresponding to the first shift register group to the sub-display area corresponding to the N-th shift register are sequentially arranged in a column direction (See FIG. 1: as discussed above, the Examiner is interpreting the display area 112 as being divided into N = 2 sub-display areas (an upper half and a lower half), in which case the sub-display area corresponding to the first shift register group (the upper half) to the sub-display area corresponding to the N-th shift register (the lower half) are sequentially arranged in a column direction), and the plurality of rows of pixels in each sub-display area are sequentially arranged in the column direction (See FIG. 1) (See paragraph [0003], last three lines: the rows of pixels 112p are sequentially arranged in the column direction), 
wherein the step of providing the i-th waveform to the i-th shift register group comprises: providing the i-th waveform to a first shift register of the i-th shift register group, where N ≥ i ≥ 1 and i is an integer (See FIG. 14: CLK1 corresponds to an i-th waveform that is provided to a first shift register of the i-th shift register group, where N ≥ i ≥ 1 and i is an integer, where the Examiner is interpreting i = 1, such that the i-th shift register group is the first shift register group), and
wherein each frame period includes Q row periods T1 of which each has a same length (See annotated FIG. 14 below: each frame period includes Q row periods T1, where Q corresponds to the number of horizontal lines in a frame (in FIG. 14, Q = 12), of which each has a same length).

    PNG
    media_image1.png
    547
    750
    media_image1.png
    Greyscale

Lin does not explicitly teach (see elements emphasized in italics):
the gate driver comprising N shift register groups in one-to-one correspondence with the N sub-display areas, each shift register group comprising a plurality of shift registers which are cascaded and in one-to-one correspondence with a plurality of rows of pixels within the corresponding sub-display area,
wherein the step of providing the i-th waveform to the i-th shift register group comprises: the first shift register of the i-th shift register group outputting the received i-th waveform to the row of pixels corresponding thereto with a delay of one row period, and then remaining shift registers of the shift register group each outputting the received i-th waveform to the row of pixels corresponding thereto with a sequential delay of one row period.
However, in the same field of endeavor, display devices (Takasugi, paragraph [0002]), Takasugi teaches:
	A gate driver (FIG. 1: 500; FIG. 10: 13) comprising N shift register groups in one-to-one correspondence with N sub-display areas (See FIG. 15: N=2 shift register groups in one-to-one correspondence with the N sub-display areas (region A and region B)), each shift register group comprising a plurality of shift registers (ST) which are cascaded (See paragraph [0068]) and in one-to-one correspondence with a plurality of rows of pixels within the corresponding sub-display area (See FIG. 15: the shift register groups are in one-to-one correspondence with a plurality of rows of pixels within the corresponding sub-display area),
	wherein a step of providing an i-th waveform to an i-th shift register group (See paragraph [0061], lines 1-14: CLKA corresponds to an i-th waveform to an i-th shift register group) comprises: providing the i-th waveform to a first shift register of the i-th shift register group, a first shift register of the i-th shift register group outputting the received i-th waveform to the row of pixels corresponding thereto (See paragraph [0070], lines 1-7 and FIG. 16: a first shift register STG1 of the i-th shift register group outputs the received i-th waveform to the row of pixels corresponding thereto as SCAN(i)) with a delay of one row period (See paragraph [0085] and FIG. 19A: SCCLKA1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal), and then remaining shift registers of the shift register group each outputting the received i-th waveform to the row of pixels corresponding thereto (See paragraph [0070], lines 1-7 and FIG. 16: remaining shift registers of the shift register group each output the received i-th waveform to the row of pixels corresponding thereto in the same manner as the first shift register STG1 of the i-th shift register group, as discussed above) with a sequential delay of one row period  (See paragraph [0085] and FIG. 19A: SCCLKA1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal; The remaining shift registers of the shift register group each output the received i-th waveform to the row of pixels corresponding thereto with a sequential delay of one row period 1H in the same manner as the first shift register STG1 of the i-th shift register group, as discussed above), where N ≥ i ≥ 1 and i is an integer (The Examiner is interpreting i=1, such that the i-th shift register group is the first shift register group).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the driving control method (as taught by Lin) by including the claimed features (as taught by Takasugi). This would be achieved by adopting the shift register structure taught by Takasugi. Doing so would enable the pixel lines to be sequentially driven at all the boundaries of the sub-display areas (See Takasugi, paragraph [0065]), while allowing design freedom for adjusting the emission duty ratio to be increased (See Takasugi, paragraph [0064]).

Regarding Claim 19, Lin in view of Takasugi teaches all of the elements of the claimed invention, as stated above. Furthermore, Lin teaches:
The driving control method according to claim 18, wherein 
in each frame period, the second level pulse for controlling the writing of the data voltage is first provided to the first shift register group (See annotated FIG. 14 below: in each frame period, the second level pulse for controlling the writing of the data voltage is first provided to the first shift register group via CLK1), and then, for each of the second to N-th shift register groups (As discussed above, the Examiner is interpreting N = 2), when time m*Tl elapses from a beginning of providing the second level pulse for controlling the writing of the data voltage to a immediately previous shift register group with regard to the shift register group, the second level pulse for controlling the writing of the data voltage is provided to the shift register group, where m is the number of shift registers in the immediately previous shift register group with regard to the shift register group (See annotated FIG. 14 below: each shift register group includes m = 6 shift registers, such that for the second shift register group, the second level pulse for controlling the writing of the data voltage is provided to the shift register group is provided after the illustrated time m*T1 elapses), and Tl is a delay from receiving a waveform to starting outputting the waveform for each shift register (See annotated FIG. 14 below: Tl is a delay from receiving a waveform Hs to starting outputting the waveform Hs for each shift register).

    PNG
    media_image2.png
    547
    750
    media_image2.png
    Greyscale

Regarding Claim 20, Lin in view of Takasugi teaches all of the elements of the claimed invention, as stated above. Furthermore, Lin teaches:
The driving control method according to claim 19, wherein the step of determining a k-th waveform provided to a k-th shift register group for the frame period of the current frame, according to a first waveform provided to the first shift register group for a frame period of a previous frame and the first waveform provided to the first shift register group for the frame period of the current frame (See the discussion of this limitation with regard to claim 18), comprises:
the k-th waveform comprising a first portion and a second portion following the first portion, the first portion of the k-th waveform being composed of a last p/Q of the first waveform provided to the first shift register group for the frame period of the previous frame, and the second portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided to the first shift register group for the frame period of the current frame, where p is the number of shift registers comprised in the first to (k-1)-th shift register groups (See FIG. 14: p = 6 and Q = 12. Therefore, p/Q = 1/2 and 1-p/Q = 1/2. As shown in annotated FIG. 14 below, the k-th waveform CLK2 comprises a first portion composed of the last 1/2 of CLK1 for Frame N-1 and a second portion composed of the first 1/2 of CLK1 for Frame N).

    PNG
    media_image3.png
    547
    750
    media_image3.png
    Greyscale

Regarding Claim 21, Lin in view of Takasugi teaches all of the elements of the claimed invention, as stated above. Furthermore, Lin teaches:
The driving control method according to claim 20, further comprising steps of, after the step of determining a first waveform provided to a first shift register group for a frame period of a current frame according to the luminance parameter (See the discussion of this limitation with regard to claim 18):
determining whether the luminance parameter of the current frame is equal to the luminance parameter of the previous frame (See paragraph [0070], lines 1-5), if a result of the determining is negative (See paragraph [0070], lines 17-21: Comp_EN = 1 means that the luminance parameter of the current frame is not equal to the luminance parameter of the previous frame), performing the step of determining a k-th waveform provided to a k-th shift register group for the frame period of the current frame, according to a first waveform provided to the first shift register group for a frame period of a previous frame and the first waveform provided to the first shift register group for the frame period of the current frame (See this step discussed above with regard to claim 18), and
if the result of the determining is positive (See paragraph [0070], lines 15-18: Comp_EN = 0 means that the luminance parameter of the current frame is equal to the luminance parameter of the previous frame), determining the k-th waveform provided to the k- th shift register group for the frame period of the current frame, according to the first waveform provided to the first shift register group for the frame period of the current frame (See FIG. 14: if Comp_EN = 0, then CLK2 has the same waveform as CLK1).

Regarding Claim 22, Lin in view of Takasugi teaches all of the elements of the claimed invention, as stated above. Furthermore, Lin teaches:
The driving control method according to claim 21, wherein the step of determining the k-th waveform provided to the k-th shift register group for the frame period of the current frame, according to the first waveform provided to the first shift register group for the frame period of the current frame (See the discussion of this limitation with regard to claim 18), comprises:
the k-th waveform comprising a third portion and a fourth portion following the third portion, the third portion of the k-th waveform being composed of a last p/Q of the first waveform provided to the first shift register group for the frame period of the current frame (See annotated FIG. 14 below: a last 1/2 of CLK1 for Frame N composes the third portion of CLK2), and
the fourth portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided to the first shift register group for the frame period of the current frame (See annotated FIG. 14 below: a first 1/2 of CLK1 for Frame N composes the fourth portion of CLK2).

    PNG
    media_image4.png
    547
    750
    media_image4.png
    Greyscale

Regarding Claim 24, Lin teaches:
A driving control circuit (See FIG. 5: 500) of a display panel (FIG. 5) , the display panel comprising a display area having a plurality of rows of pixels, the display area (112) having a plurality of rows of pixels (112p) (See FIG. 1) (See paragraph [0003], last three lines), the display area being divided into N sub-display areas, N being equal to or greater than 2 and being an integer (See FIG. 1: the display area 112 may be divided into any number of sub-display areas. The Examiner is interpreting the display area 112 as being divided into N = 2 sub-display areas (an upper half and a lower half), with a first sub-display area corresponding to pixel rows 1 – M/2 and a second sub-display area corresponding to rows M/2+1 – M), the display panel further comprising a gate driver (FIG. 1: 111; FIG. 5: 51), the gate driver comprising N shift register groups in one-to-one correspondence with the N sub-display areas (See paragraph [0004], last three lines; The Examiner is interpreting the portion of the shift register circuit for outputting the first half of the signals SCAN1 – SCANM as corresponding to a first shift register group and the portion of the shift register circuit for outputting the second half of the signals SCAN1 – SCANM as corresponding to a second shift register group, resulting in N shift register groups in one-to-one correspondence with the N sub-display areas), each shift register being configured to output a waveform comprising a first level for controlling a row of pixels corresponding to the shift register to emit light and a second level for controlling the row of pixels corresponding to the shift register to not emit light (See paragraph [0012]; Therefore, according to FIG. 2A, each shift register outputs a waveform EMi that comprises a first level (a low level) for controlling a row of pixels corresponding to the shift register to emit light and a second level (a high level) for controlling the row of pixels corresponding to the shift register to not emit light), wherein the driving control circuit is configured to provide a driving control signal to the display panel (See FIG. 5, showing any number of driving control signals, including FLM, CLK1-CLKn, etc that are provided to the display panel), and the driving control circuit comprises:
a first receiving sub-circuit (See FIG. 7: the Examiner is interpreting a first receiving sub-circuit as being a portion of the control signal generation circuit) configured to receive a luminance parameter (See FIG. 7 and paragraph [0070], lines 1-5 and 15-25: receiving Com_EN corresponds to a luminance parameter that being received);
a first waveform determining sub-circuit (See paragraph [0057], lines 1-11; See FIG. 5: the Examiner is interpreting a first waveform determining sub-circuit as being a portion of the timing controller 510) configured to determine a first waveform provided to a first shift register group for a frame period of a current frame (Frame N) (See FIG. 14: CLK1 corresponds to a first waveform that is provided to a first shift register group (the shift register circuit for outputting the first half of the signals SCAN1 – SCANM)) according to the luminance parameter (See paragraph [0070], describing how Comp_EN determines whether compensation is performed and paragraph [0081], describing how the compensation is performed by determining the first waveform, as shown in FIG. 14), the first waveform comprising a second level pulse for controlling a writing of a data voltage (See paragraph [0004], lines 7-10 and FIG. 14: one of the longer low level pulses of CLK1 corresponds to a second level pulse for controlling a writing of a data voltage (as described in paragraph [0011])) and at least one second level pulse thereafter for adjusting luminance (See paragraph [0081], last seven lines and FIG. 14: one of the shorter low level pulses of CLK1 corresponds to a second level pulse for adjusting luminance), and different luminance parameters corresponding to different first waveforms (See paragraph [0070], describing how Comp_EN determines whether compensation is performed, which determines whether the compensation in FIG. 14 is performed or not, resulting in different first waveforms CLK1);
a second waveform determining sub-circuit (See paragraph [0057], lines 1-11; See FIG. 5: the Examiner is interpreting a first waveform determining sub-circuit as being a portion of the timing controller 510) configured to determine a k-th waveform provided to a k-th shift register group for the frame period of the current frame (Frame N) (See FIG. 14: CLK2 corresponds to a k-th waveform that is provided to a k-th shift register group (the shift register circuit for outputting the second half of the signals SCAN1 – SCANM)), according to a first waveform provided to the first shift register group for a frame period of a previous frame (Frame N-1) and the first waveform provided to the first shift register group for the frame period of the current frame (See FIG. 14: CLK2 includes portions of a first waveform CLK1 provided to the first shift register group for a frame period of a previous frame Frame N-1 and the first waveform CLK1 provided to the first shift register group for the frame period of the current frame Frame N; See paragraph [0004], lines 1-5: in order for CLK2 to be provided with a different phase from CLK1, it must be determined according to CLK1), where N≥k≥2 and k is an integer (The Examiner is interpreting k=2);
an output sub-circuit (See FIG. 5: an output sub-circuit corresponds to the level shifter) configured to, for the frame period of the current frame, provide the determined first waveform to the first shift register group, and provide, from k=2 to k=N, the determined k-th waveform to the k-th shift register group (See FIG. 14: for Frame N, the determined first waveform CLK1 is provided to the first shift register group, and, from k=2 to k=N, the determined k-th waveform CLK2 is provided to the k-th shift register group),
wherein the sub-display area corresponding to the first shift register group to the sub-display area corresponding to the N-th shift register are sequentially arranged in a column direction (See FIG. 1: as discussed above, the Examiner is interpreting the display area 112 as being divided into N = 2 sub-display areas (an upper half and a lower half), in which case the sub-display area corresponding to the first shift register group (the upper half) to the sub-display area corresponding to the N-th shift register (the lower half) are sequentially arranged in a column direction), and the plurality of rows of pixels in each sub-display area are sequentially arranged in the column direction (See FIG. 1) (See paragraph [0003], last three lines: the rows of pixels 112p are sequentially arranged in the column direction), 
wherein the step of providing the i-th waveform to the i-th shift register group comprises: providing the i-th waveform to a first shift register of the i-th shift register group, where N ≥ i ≥ 1 and i is an integer (See FIG. 14: CLK1 corresponds to an i-th waveform that is provided to a first shift register of the i-th shift register group, where N ≥ i ≥ 1 and i is an integer, where the Examiner is interpreting i = 1, such that the i-th shift register group is the first shift register group), and
wherein each frame period includes Q row periods T1 of which each has a same length (See annotated FIG. 14 below: each frame period includes Q row periods T1, where Q corresponds to the number of horizontal lines in a frame (in FIG. 14, Q = 12), of which each has a same length).

    PNG
    media_image1.png
    547
    750
    media_image1.png
    Greyscale

Lin does not explicitly teach (see elements emphasized in italics):
the gate driver comprising N shift register groups in one-to-one correspondence with the N sub-display areas, each shift register group comprising a plurality of shift registers which are cascaded and in one-to-one correspondence with a plurality of rows of pixels within the corresponding sub-display area,
wherein the step of providing the i-th waveform to the i-th shift register group comprises: the first shift register of the i-th shift register group outputting the received i-th waveform to the row of pixels corresponding thereto with a delay of one row period, and then remaining shift registers of the shift register group each outputting the received i-th waveform to the row of pixels corresponding thereto with a sequential delay of one row period.
However, in the same field of endeavor, display devices (Takasugi, paragraph [0002]), Takasugi teaches:
	A gate driver (FIG. 1: 500; FIG. 10: 13) comprising N shift register groups in one-to-one correspondence with N sub-display areas (See FIG. 15: N=2 shift register groups in one-to-one correspondence with the N sub-display areas (region A and region B)), each shift register group comprising a plurality of shift registers (ST) which are cascaded (See paragraph [0068]) and in one-to-one correspondence with a plurality of rows of pixels within the corresponding sub-display area (See FIG. 15: the shift register groups are in one-to-one correspondence with a plurality of rows of pixels within the corresponding sub-display area),
	wherein a step of providing an i-th waveform to an i-th shift register group (See paragraph [0061], lines 1-14: CLKA corresponds to an i-th waveform to an i-th shift register group) comprises: providing the i-th waveform to a first shift register of the i-th shift register group, a first shift register of the i-th shift register group outputting the received i-th waveform to the row of pixels corresponding thereto (See paragraph [0070], lines 1-7 and FIG. 16: a first shift register STG1 of the i-th shift register group outputs the received i-th waveform to the row of pixels corresponding thereto as SCAN(i)) with a delay of one row period (See paragraph [0085] and FIG. 19A: SCCLKA1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal), and then remaining shift registers of the shift register group each outputting the received i-th waveform to the row of pixels corresponding thereto (See paragraph [0070], lines 1-7 and FIG. 16: remaining shift registers of the shift register group each output the received i-th waveform to the row of pixels corresponding thereto in the same manner as the first shift register STG1 of the i-th shift register group, as discussed above) with a sequential delay of one row period  (See paragraph [0085] and FIG. 19A: SCCLKA1 is output beginning at the period PC then the data write period begins at the period 1; See FIG. 5: there is a delay of one row period 1H between PRE1 and the outputting of scan signal; The remaining shift registers of the shift register group each output the received i-th waveform to the row of pixels corresponding thereto with a sequential delay of one row period 1H in the same manner as the first shift register STG1 of the i-th shift register group, as discussed above), where N ≥ i ≥ 1 and i is an integer (The Examiner is interpreting i=1, such that the i-th shift register group is the first shift register group).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the driving control circuit (as taught by Lin) by including the claimed features (as taught by Takasugi). This would be achieved by adopting the shift register structure taught by Takasugi. Doing so would enable the pixel lines to be sequentially driven at all the boundaries of the sub-display areas (See Takasugi, paragraph [0065]), while allowing design freedom for adjusting the emission duty ratio to be increased (See Takasugi, paragraph [0064]).

Regarding Claim 25, Lin in view of Takasugi teaches all of the elements of the claimed invention, as stated above. Furthermore, Lin teaches:
The driving control circuit according to claim 24, further comprising a second receiving sub-circuit (See FIG. 7: 706 corresponds to a second receiving sub-circuit) configured to receive a full-screen display mode instruction (Hs) (See paragraph [0058], lines 1-11; See FIG. 14: Hs specifies a full-screen display), wherein the full-screen display mode instruction specifies that:
in each frame period, the second level pulse for controlling the writing of the data voltage is first provided to the first shift register group (See annotated FIG. 14 below: in each frame period, the second level pulse for controlling the writing of the data voltage is first provided to the first shift register group via CLK1), and then, for each of the second to N-th shift register groups (As discussed above, the Examiner is interpreting N = 2), when time m*Tl elapses from a beginning of providing the second level pulse for controlling the writing of the data voltage to a immediately previous shift register group with regard to the shift register group, the second level pulse for controlling the writing of the data voltage is provided to the shift register group, where m is the number of shift registers in the immediately previous shift register group with regard to the shift register group (See annotated FIG. 14 below: each shift register group includes m = 6 shift registers, such that for the second shift register group, the second level pulse for controlling the writing of the data voltage is provided to the shift register group is provided after the illustrated time m*T1 elapses), and Tl is a delay from receiving a waveform to starting outputting the waveform for each shift register (See annotated FIG. 14 below: Tl is a delay from receiving a waveform Hs to starting outputting the waveform Hs for each shift register).

    PNG
    media_image2.png
    547
    750
    media_image2.png
    Greyscale


Regarding Claim 26, Lin in view of Takasugi teaches all of the elements of the claimed invention, as stated above. Furthermore, Lin teaches:
The driving control circuit according to claim 25, wherein determining a k-th waveform provided to a k-th shift register group for the frame period of the current frame, according to a first waveform provided to the first shift register group for a frame period of a previous frame and the first waveform provided to the first shift register group for the frame period of the current frame (See the discussion of this limitation with regard to claim 24), comprises:
the k-th waveform comprising a first portion and a second portion following the first portion, the first portion of the k-th waveform being composed of a last p/Q of the first waveform provided to the first shift register group for the frame period of the previous frame, and the second portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided to the first shift register group for the frame period of the current frame, where p is the number of shift registers included in the first to (k-1)-th shift register groups (See FIG. 14: p = 6 and Q = 12. Therefore, p/Q = 1/2 and 1-p/Q = 1/2. As shown in annotated FIG. 14 below, the k-th waveform CLK2 comprises a first portion composed of the last 1/2 of CLK1 for Frame N-1 and a second portion composed of the first 1/2 of CLK1 for Frame N).

    PNG
    media_image3.png
    547
    750
    media_image3.png
    Greyscale



Regarding Claim 27, Lin in view of Takasugi teaches all of the elements of the claimed invention, as stated above. Furthermore, Lin teaches:
The driving control circuit according to claim 26, wherein the second waveform determining sub-circuit is further configured to:
determine whether the luminance parameter of the current frame is equal to the luminance parameter of the previous frame(See paragraph [0070], lines 1-5), if a result of the determining is negative (See paragraph [0070], lines 17-21: Comp_EN = 1 means that the luminance parameter of the current frame is not equal to the luminance parameter of the previous frame), performing the step of determining a k-th waveform provided to a k-th shift register group for the frame period of the current frame, according to a first waveform provided to the first shift register group for a frame period of a previous frame and the first waveform provided to the first shift register group for the frame period of the current frame (See this step discussed above with regard to claim 24), and
if the result of the determining is positive(See paragraph [0070], lines 15-18: Comp_EN = 0 means that the luminance parameter of the current frame is equal to the luminance parameter of the previous frame), determining the k-th waveform provided to the k- th shift register group for the frame period of the current frame, according to the first waveform provided to the first shift register group for the frame period of the current frame (See FIG. 14: if Comp_EN = 0, then CLK2 has the same waveform as CLK1).

Regarding Claim 28, Lin in view of Takasugi teaches all of the elements of the claimed invention, as stated above. Furthermore, Lin teaches:
The driving control circuit according to claim 27, wherein determining the k-th waveform provided to the k-th shift register group for the frame period of the current frame, according to the first waveform provided to the first shift register group for the frame period of the current frame (See the discussion of this limitation with regard to claim 24), comprises:
the k-th waveform comprising a third portion and a fourth portion following the third portion, the third portion of the k-th waveform being composed of a last p/Q of the first waveform provided to the first shift register group for the frame period of the current frame (See annotated FIG. 14 below: a last 1/2 of CLK1 for Frame N composes the third portion of CLK2), and
the fourth portion of the k-th waveform being composed of a first (1-p/Q) of the first waveform provided to the first shift register group for the frame period of the current frame (See annotated FIG. 14 below: a first 1/2 of CLK1 for Frame N composes the fourth portion of CLK2).

    PNG
    media_image4.png
    547
    750
    media_image4.png
    Greyscale


Regarding Claim 37, Lin in view of Takasugi teaches all of the elements of the claimed invention, as stated above. Furthermore, Lin teaches:
A display device (FIG. 5) comprising a display panel (FIG. 5: 52) and the driving control circuit (FIG. 5: 500) according to claim 24, wherein the driving control circuit provides the driving control signal to the display panel (See FIG. 5, showing any number of driving control signals, including FLM, CLK1-CLKn, etc that are provided to the display panel).

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Takasugi as applied to claims 18 and 24 above, and further in view of Eom (US 20110193892 A1).

Regarding Claim 23, Lin in view of Takasugi does not explicitly teach:
The driving control method according to claim 18, further comprising steps of:
receiving a partial display mode instruction that specifies sub-display areas for displaying and sub-display areas for not displaying;
sequentially providing second level pulses to shift register groups corresponding to the sub- display areas for displaying; and
providing a continuous second level to shift register groups corresponding to the sub- display areas for not displaying.
However, in the same field of endeavor, display devices (Eom, paragraph [0003]), Eom teaches:
receiving a partial display mode instruction (See paragraph [0068]: ESR and PTA correspond to a partial display mode instruction that is received) that specifies sub-display areas for displaying and sub-display areas for not displaying (See FIG. 3: sub-display areas for displaying DA and sub-display areas for not displaying NDA);
sequentially providing second level pulses to shift register groups (See FIG. 4: shift register groups made up of 510 and 520) corresponding to the sub- display areas for displaying (See paragraph [0067], last eight lines: CLK1 and CLK2 are sequentially provided to shift register groups in a normal driving mode); and
providing a continuous second level to shift register groups corresponding to the sub-display areas for not displaying (See paragraph [0067], last eight lines: CLK1 and CLK2 maintained at the high voltage level under the partial driving mode).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the driving control method (as taught by Lin in view of Takasugi) by including the additional claimed steps (as taught by Eom). Doing so would reduce power consumption (See Eom, paragraph [0036]).

Regarding Claim 29, Lin in view of Takasugi does not explicitly teach:
The driving control circuit according to claim 24, further comprising:
a third receiving sub-circuit configured to receive a partial display mode instruction that specifies sub-display areas for displaying and sub-display areas for not displaying, and
wherein the output sub-circuit is further configured to sequentially provide second level pulses to shift register groups corresponding to the sub-display areas for displaying, and to provide a continuous second level to shift register groups corresponding to the sub-display areas for not displaying.
However, in the same field of endeavor, display devices (Eom, paragraph [0003]), Eom teaches:
a third receiving sub-circuit (See paragraph [0064]; Therefore, 400 includes a third receiving sub-circuit that receives IS, which includes a partial display mode instruction) configured to receive a partial display mode instruction (See paragraph [0068]: ESR and PTA correspond to a partial display mode instruction that is received) that specifies sub-display areas for displaying and sub-display areas for not displaying (See FIG. 3: sub-display areas for displaying DA and sub-display areas for not displaying NDA);
wherein an output sub-circuit (See paragraph [0066]: 400 includes an output sub-circuit outputting CLK1 and CLK2 in CONT3) is configured to sequentially provide second level pulses to shift register groups (See FIG. 4: shift register groups made up of 510 and 520) corresponding to the sub- display areas for displaying (See paragraph [0067], last eight lines: CLK1 and CLK2 are sequentially provided to shift register groups in a normal driving mode), and to provide a continuous second level to shift register groups corresponding to the sub-display areas for not displaying (See paragraph [0067], last eight lines: CLK1 and CLK2 maintained at the high voltage level under the partial driving mode).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the driving control circuit (as taught by Lin in view of Takasugi) by including the additional claimed sub-circuits (as taught by Eom). Doing so would reduce power consumption (See Eom, paragraph [0036]).

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues the following (Remarks, page 20): “By contrast, as shown in Fig. 18 (reproduced below) of Lin, EM_CLK1 drives the first, fifth, ninth...rows of pixels and EM_CLK2 drives the second, sixth, tenth...rows of pixels, and the pixel rows driven by EM_CLK1 and the pixel rows driven by EM_CLK2 are alternately arranged, rather than the sub-display area composed of the pixel rows driven by EM_CLK1 and the sub-display area composed of the pixel rows driven by EMCLK2 being sequentially arranged in the column direction and the rows of pixels included in each sub-display area being sequentially arranged in the column direction”. The Examiner respectfully disagrees that the claim language differentiates from the teachings of Lin. Specifically, the claims require: “the sub-display area corresponding to the first shift register group to the sub- display area corresponding to the N-th shift register are sequentially arranged in a column direction, and the plurality of rows of pixels in each sub-display area are sequentially arranged in the column direction”. The Examiner respectfully submits that Lin teaches: the sub-display area corresponding to the first shift register group (the upper half) to the sub-display area corresponding to the N-th shift register (the lower half) are sequentially arranged in a column direction and the plurality of rows of pixels in each sub-display area are sequentially arranged in the column direction (See FIG. 1) (See paragraph [0003], last three lines: the rows of pixels 112p are sequentially arranged in the column direction). Furthermore, even though EM_CLK1 and EM_CLK2 drive different rows of pixels in each of the sub-display areas, the claims do not include language that require that these signals are exclusively applied for the rows of pixels in the respective display areas. Therefore, absent limitations that specifically limit the claim language to this feature, it would be improper to import these limitations from the specification into the claims (See MPEP 2145(VI.)). Therefore, based on the broadest reasonable interpretation of the claim language, the Examiner respectfully submits that Lin teaches the argued limitations (See MPEP 2111).
	Applicant argues the following (Remarks, pages 20-21): “Furthermore, as shown in Fig. 18 of Lin, in the Nth frame, the row periods for the rows of pixels are changed, the waveforms of EM_CLK1 for driving different rows of pixels are different, and the waveforms of EM_CLK2 for driving different rows of pixels are different, rather than all of the row periods in each frame period having a same length and the plurality of rows of pixels in each sub-display area receiving a same waveform”. These arguments are respectfully moot on the grounds of new rejections. Specifically, the embodiment in FIG. 18 of Lin is no longer being relied upon in the above rejections. Rather, the embodiment in FIG. 14 of Lin is now being relied upon to teach the amended feature of each frame period including Q row periods T1 of which each has a same length.
	Applicant argues the following (Remarks, page 21): “Based on the above, since EMCLK1 and EMCLK2 each does not drive consecutive rows of pixels, Lin fails to disclose or teach that the waveform for driving consecutive multiple rows of pixels in the k-th sub-display area in the current frame is determined based on the waveform for driving consecutive multiple rows of pixels in the first sub-display area in the previous and current frames”. As argued above, the claims recite “the sub-display area corresponding to the first shift register group to the sub- display area corresponding to the N-th shift register are sequentially arranged in a column direction, and the plurality of rows of pixels in each sub-display area are sequentially arranged in the column direction”, but do not include language that requires that the rows driven by EM_CLK1 and EM_CLK2 are exclusively driven by these signals in the respective sub-display areas. Furthermore, the claims do not require that the respective waveforms drive consecutive multiple rows of pixels in the respective sub-display areas. Therefore, absent limitations that specifically limit the claim language to this feature, it would be improper to import these limitations from the specification into the claims (See MPEP 2145(VI.)). Therefore, based on the broadest reasonable interpretation of the claim language, the Examiner respectfully submits that Lin teaches the argued limitations (See MPEP 2111). 
	Applicant argues the following (Remarks, page 22): “Other parts of Lin also fail to disclose the above features as recited in the amended claim 18, and there is no any reference document recited by the Examiner can remedy the aforementioned deficiencies of Lin, thus the amended claim 18 is patentable over the reference documents recited by the Examiner”. As discussed above, the Examiner submits that another embodiment of Lin teaches some of the amended limitations of claim 18. Furthermore, the Examiner submits that Takasugi renders obvious the limitations not taught by Lin. Therefore, Applicant’s arguments are rendered moot by the new grounds of rejection of Lin in view of Takasugi.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692